260 Ga. 340 (1990)
393 S.E.2d 262
MOTOR CONVOY, INC.
v.
BRANNEN et al.
S90G0875.
Supreme Court of Georgia.
Decided July 12, 1990.
Newton, Smith, Durden, Kaufold & McIntyre, Wilson R. Smith, for appellant.
Richard D. Phillips, for appellees.
WELTNER, Justice.
We granted certiorari to the Court of Appeals in Motor Convoy, Inc. v. Brannen, 194 Ga. App. 795 (391 SE2d 671) (1990), to determine:
Whether a consent judgment between the plaintiff and a joint tort-feasor defendant who is a resident divests a court of personal jurisdiction over a remaining co-defendant who is a nonresident joint tort-feasor.
In the absence of collusion, the question must be answered in the negative.
Judgment affirmed. All the Justices concur.